Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action regarding Application No. 16/749,239 filed 01/22/2020 is in response to Applicant’s arguments/remarks and claim amendment filed 09/01/2022. Applicant’s response has been given full consideration. 
Claim Amendment
In the response filed on 09/01/2022 Applicant has amended the claims of the application. The atomic range ε of the element B has been amended to be 0<ε≤0  instead of the previously recited range 0≤ε≤0, so that after amendment the atomic content of the element B cannot be zero and is required in the cathode active material. The claim also was amended by deleting the limitation “a single particle, or a secondary particle comprising a plurality of primary particles”. The status of the claims stand as follows:
Currently amended 		1, 4, 7, 13
Original			2-3, 5-6,12, 14-15
Canceled 			8-11
Withdrawn 			16-18
Claims 1-7, 12-18 are currently pending in this application. Claims 16-18 are withdrawn for being non-elected claims, claim 3, 6 are also nonelected, and claim 1-2, 4-5, 7, 12-15 are under consideration. 

Withdrawal of Objection
The objection to claim 13 is overcome by the amendment of the claim, which now recites, “the dopant cation”. Therefore, the objection has been withdrawn. 
Withdrawal of Claim Rejection -  35 USC § 103
The rejection of Claims 1-2, 4-5 and 9-11 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 103280576 with English language machine translation) in view of Hwang et al. (US 2017/0200944) presented in the previous non-final Office action dated 06/03/2022 has been overcome by the amendment of claim 1 and 4 and the cancelation of claims 8-11. Therefore, the rejection has been withdrawn. 
Likewise the rejection of the dependent claim 7 and 8, 12-13 and 14-15 have also been withdrawn for the same reasons. 
Upon further consideration and search a new rejection of the claims under 103 over Kang (U.S. PG Publication 2004/0091779) is made and presented in this Office action. 
Claim Rejection – 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.
Claims 1, 2, 4, 5, are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. PG Publication 2004/0091779) in view of Zhao Chunyang et al. (WO2020134048; hereafter WO ‘048; the English language machine translation used here) and Seo et al. (U.S. PG Publication 2022/0190316)

Regarding Claim 1 Kang discloses a cathode active material having the general formula Li1+xNiαMnβAlδO2−zFz wherein x is between about 0 and 0.333, α is between about 0.2 and 0.6, β is between about 0.2 and 0.667, δ is between about 0.01 and 0.2, and z is between about 0 and 0.5 (Kang claim 4). This compound contains the same elements and overlapping atomic content of the elements and is, therefore, analogous to the claimed compound. The molar ratio of Li is included in the disclosed range. The range of the atomic content of Ni α, Mn β between about 0.2 and 0.6 and between about 0.2 to 0.667 overlaps in its lower end with the claimed range; the range of the atomic content of Al δ between about 0.01 to 0.2 is the same as the claimed range; the range of atomic content of O and the of F overlaps with the claimed range. The range of the atomic content of Ni of between about 0 and 0.6 does not overlap with the claimed range of 0.8<x<1, 
WO ‘048 discloses a cathode active material having the general formula Li1+P Ni1-x-y-z Mnx Aly  Mz O2 wherein 0.03<p<0.3; 0.1<x<0.6; 0.01<y<0.1; 0.01<z<0.3; M is one or more of Ti,, Zr, Mg, (WO ‘048 claim 1, Abstract, )paragraph 0008), and regarding the Ni atomic content when  x, y, and z are in the lower end of the range near 0.01, the Ni atomic content overlaps with the Ni atomic content of the claim compound.  WO ‘048 teaches that as the material is cobalt-free, (and consequently nickel rich) the production cost is reduced and improved capacity and stability are achieved (WO ‘048 paragraph 0028). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified cathode active material of Kang by the disclosure of WO ‘048 by having high Ni atomic content in the claimed range of 0.8<x<1, in order reduce cost of production and to obtain a high capacity retention rate for 100 cycles of 90-95% for the cathode material as taught by WO -048 (WO ‘048, Abstract).  According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Kang is silent about the cathode active material being a single crystal.  Seo discloses a cathode active material having a first region and a second (Seo claim 1) and first region is represented in one embodiment by the general formula  Li1−x″Nax″Niy1″Aly2″Wα″Mgβ″Tiγ″O2−a″Sa″ (Seo paragraph 0067 Formula 4), where the atomic content ranges are 0<x″≤0.01, 0<α″≤0.01, 0<β″≤0.005, 0<γ″≤0.005, 0<a″0.01, 0<α″+β″+γ″≤0.02, 0.78≤y1″<1, 0<y2″≤0.2, and y1″+y2″+α″+β″+γ″=1 (Seo paragraph 0071, Formula 4). Thus, the range of Ni, Mn, Al, O and S are overlapping with the claimed ranges, and material is analogous to the claimed cathode active material.  
Seo discloses that a single-crystal-type Ni-based active material may realize excellent electrochemical performance because particle collapse does not occur (Seo paragraph 0005). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the cathode active material of Kang by the teaching of Seo and made the cathode active material of Kang as modified by WO ‘048 a single crystal since Seo teaches that a single-crystal-type Ni-based active material may realize excellent electrochemical performance because particle collapse does not occur (Seo paragraph 0005). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
 Regarding Claim 2, 4, 5 in a different embodiment Kang discloses the cathode material can be Li 1+x Niα  Mnβ Coγ M′δ O2−zFz (M′=Mg,Zn,Al,Ga,B,Zr,Ti), M’ can be Ti and Mg (Kang paragraph 0008), and the atomic content of Co can be zero since γ in the formula above is between about 0 and 0.3 (Kang paragraph 0008), wherein when the atomic content of Co is 0 and M’ is Ti and Mg, and the atomic content δ of Al , Mg and Ti is between about 0.01 and 0.15 (Kang paragraph 0008), thus the disclosed range overlaps with the claimed range of the sum of the atomic content of Al, Ti and Mg recited in claim 2 and 5. . According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05). the disclosed formula is the same as the claimed formula.  Kang is silent about the cathode active material being a single crystal but it is common knowledge that inorganic solids as disclosed can be crystallized from appropriate solvents to obtain high purity material. Therefore, it would have been obvious to a person of ordinary skill in the art to have used crystals of the disclosed compound. 

Claims  7 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. PG Publication 2004/0091779) ) in view of Zhao Chunyang et al. (WO2020134048; hereafter WO ‘048; the English language machine translation used here) and Seo et al. (U.S. PG Publication 2022/0190316 with priority date 02/28/2019) and further in view of  Sakata et al. (U.S. PG Publication 2008/0102369)

The discussion of Kang,  Zhao Chunyang and Seo as applied to claim 4 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding claim 7 Kang is silent about the shape of the particle being spherical and particle diameter being about10 nm to 10 µm. 
Sakata disclose a lithium-containing transition metal oxide positive electrode active material (Sakata paragraph 0014) and discloses the particle size is particularly less than 18 µm and down to 2 µm (Sakata paragraph 0053, 0054) and teaches too small a particle size or too large a particle size tends to decreases the battery characteristics (Sakata paragraph 0053, 0054). Therefore, it would have been obvious to a person of ordinary skill to have made the positive electrode active material of Kang in the disclosed range since this would be considered  use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). The range of the particle diameter disclosed by Sakata overlaps with the claimed range. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05). 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. PG Publication 2004/0091779) in view of Zhao Chunyang et al. (WO2020134048; hereafter WO ‘048; the English language machine translation used here) and Seo et al. (U.S. PG Publication 2022/0190316 with priority date 02/28/2019) and further in view of  Karthikeyan et al. (U.S. PG Publication 2011/0244331)

The discussion of Kang, Zhao Chunyang and Seo  as applied to claim 4 above is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding claim 12-13 Kang does not disclose the cathode active material particle comprises a dopant cation where a cathode active material cation dopant is defined in the instant specification as being of calcium (Instant Specification  paragraph 0008). Karthikeyan teaches adding cationic dopants such as Ca, comprised with Mg (Karthikeyan Abstract, paragraph 0006), so as to provide high specific discharge capacity for cathode active materials (positive active materials) (Karthikeyan Abstract). The compositions disclosed by Karthikeyan are analogous to those of claimed material (Karthikeyan Abstract, paragraph 0004).Karthikeyan further discloses that Zn, which is a transition metal element other than Ni, Co, Mn and Al, is also included to also provide high specific discharge capacity for cathode active materials (Karthikeyan Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have combined a dopant cation along with magnesium, as taught by Karthikeyan to provide the modified Kang cathode active material with a Karthikeyan-taught high specific discharge capacity.
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined transition metal along with magnesium, as taught by Karthikeyan to provide the modified Kang cathode active material with a Karthikeyan-taught high specific discharge capacity.
Regarding Claims 14-15, Kang does not disclose the cathode active material particle comprises a surface coating. Karthikeyan teaches adding a surface coating of metal fluoride to improve the cycling performance of the materials (Karthikeyan Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to have also coated the Kang cathode active material with a metal fluoride coating to improve the cycling performance of the modified Kang cathode active material as taught by Karthikeyan. 
Response to Argument
Applicant traverses the rejection of the claims presented in the previous non-final Office action. Applicant argues that both references of Zhang and Hwang fail to teach or suggest the material of the present claims that require the “B” element, and it fail to teach the material is a single crystal. 
Examiner notes that the amendment of claim 1 and 4 overcomes the previous rejection and as noted in applicant’s response the material of Zhang and Hwang do not teach the B elements. Therefore, the rejection has been withdrawn. Upon further consideration and search a new ground of rejection under 103 over new applied reference of Kang (U.S. PG Publication 2004/0091779),  in view Zhao Chunyang et al. (WO2020134048; the English language machine translation used) and Seo et al. (U.S. PG Publication 2022/0190316 with priority date 02/28/2019) is made and presented in this Office action. 
Kang discloses a positive electrode material that is analogous to the presently claimed material containing all the elements including the “B” elements expressed by the general formula Li1+xNiαMnβAlδO2−zFz. This material has the same elemental composition same as the claimed material with overlapping ranges of the atomic contents of the elements, except Ni, which is slightly lower than the claimed range. 
WO ‘048 reference discloses an analogous cathode active material that has Ni atomic content range that overlaps with the claimed range, and teaches that as the material is cobalt-free, (and consequently nickel rich) the production cost is reduced and improved capacity and stability are achieved (WO ‘048 paragraph 0028). 
The reference of Seo discloses an analogous cathode active material that is made in a single crystal and teaches that a single-crystal-type Ni based active material may realize excellent electrochemical performance because particle collapse does not occur (Seo paragraph 0005).  
Therefore, the combined teaching of the applied references renders the claimed material obvious. Dependent claims are also rejected over Kang, WO ‘048 and Seo,  and previously applied reference of Sakata for disclosing the particle size of cathode active material (Sakata paragraph 0053, 0054), and the reference of  Karthikeyan for disclosing cationic dopant and the surface coating of the cathode active material particles (Karthikeyan Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722